ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_04_FR.txt. 144

OPINION INDIVIDUELLE DE M. KOOÏIJMANS
[Traduction]

1. Pai voté en faveur du dispositif de l'arrêt car je pense, comme la
Cour, que celle-ci est compétente pour connaitre de la requéte introduite
par la Libye et que cette requête est recevable. Je partage également l’opi-
nion exprimée dans l’arrêt selon laquelle un certain nombre des excep-
tions présentées par le défendeur n’ont pas un caractère exclusivement
préliminaire. Toutefois, comme l’arrét ne prend pas pleinement en compte
mes propres considérations, je tiens à ce qu’il soit pris acte de mes vues en
ce qui concerne certains des arguments formulés par les Parties. Je le ferai
assez succinctement pour les exceptions d’incompétence et un petit peu
plus longuement pour les exceptions d’irrecevabilité et l’exception selon
laquelle les demandes libyennes ont été privées de tout objet, ou selon
laquelle la Libye ne peut obtenir les mesures qu’elle demande, du fait de
l'adoption subséquente des résolutions 748 (1992) et 883 (1993) par le
Conseil de sécurité.

I. QUESTIONS CONCERNANT LA COMPETENCE

2. Ce serait un truisme d’affirmer que, politiquement, la présente
affaire est extrêmement délicate. Comme la Cour l’a déjà déclaré à de
nombreuses reprises, le fait qu’un différend porté devant elle a des conno-
tations politiques sérieuses et le fait que le Conseil de sécurité est simul-
tanément saisi de ce différend ne l’empéchent pas d’en connaître. |

En l'espèce, le défendeur ne s’est pas contenté de souligner ces élé-
ments. Il a laissé entendre que la Libye n’a pas invoqué la compétence de
la Cour en vertu de la convention de Montréal pour régler un différend
né dans le cadre de cette convention mais pour d’autres raisons, sans
aucun lien avec elle.

Comme l'ont dit les Etats-Unis dans leurs écritures:

«Ce différend n’a pas trait à la convention de Montréal. Il a en
effet trait aux obligations de la Libye de se conformer aux décisions
du Conseil de sécurité ... la Cour ne doit pas permettre à la Libye
d’abuser de la compétence de celle-ci pour lui faire connaître de
différends qui ne se trouvent pas fondés sur la convention de
Montréal.» (Exceptions préliminaires des Etats-Unis d'Amérique,
p. 76, par. 3.22.)

3. Non seulement le défendeur nie qu’il existe un différend avec la
Libye sur l'interprétation ou l’application de la convention de Montréal,
mais il met aussi sérieusement en doute les motifs qui poussent la Libye à

33
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOIJMANS) 145

invoquer un tel différend; la Cour ne doit pas se laisser entraîner dans
une telle mystification motivée par des considérations politiques. J’ai
choisi de libeller la phrase qui précède en des termes assez extrêmes afin
de montrer combien il est facile de représenter la Cour comme un instru-
ment utilisé par l’une des parties à des fins extrajudiciaires. Et ce risque
devient un grave danger si limpression naît que la Cour est utilisée
comme un pion dans une partie d’échecs à laquelle participent d’autres
organes principaux de l'Organisation des Nations Unies.

4. Dans ce contexte, il semble opportun et utile de souligner une fois
de plus quelle est la fonction de la Cour selon la Charte et le Statut, qui
fait partie intégrante de la Charte. Cette fonction a été décrite de manière
appropriée par la Cour elle-même dans son arrêt rendu le 20 décembre
1988 dans l'affaire relative à des Actions armées frontalières et transfron-
taliéres:

«la Cour n’ignore pas que tout différend juridique porté devant elle
peut présenter des aspects politiques. Mais, en tant qu’organe judi-
ciaire, elle doit seulement s’attacher 4 déterminer d’une part si le dif-
férend qui lui est soumis est d’ordre juridique, c’est-à-dire s’il est
susceptible d’être résolu par application des principes et des règles du
droit international, et d’autre part si elle a compétence pour en
connaître et si l’exercice de cette compétence n’est pas entravé par
des circonstances qui rendent la requête irrecevable. L'objet de la
saisine de la Cour est le règlement pacifique de tels différends. La
Cour se prononce en droit et n’a pas à s’interroger sur les motiva-
tions d’ordre politique qui peuvent amener un Etat, à un moment
donné ou dans des circonstances déterminées, à choisir le règlement
judiciaire.» (Actions armées frontalières et transfrontaliéres ( Nica-
ragua c. Honduras), compétence et recevabilité, arrêt, C.LJ. Recueil
1988, p. 91, par. 52.)

5. Tout autre est la question de savoir si la conclusion finale de la
Cour quant au fond est compatible avec des décisions obligatoires d’autres
organes de l'Organisation des Nations Unies, en particulier le Conseil de
sécurité, et, de l’avis de la Cour, cette question doit être examinée à un
stade ultérieur. La première tâche de la Cour lorsqu'une affaire lui est
soumise est d'examiner si cette affaire concerne un différend juridique et
si elle a compétence pour en connaître. Comme la déclaré la Cour dans
les affaires des Essais nucléaires: «L'existence d’un différend est donc la
condition première de l’exercice de sa fonction judiciaire.» La Cour a
aussi dit qu’«on ne peut se contenter à cet égard des affirmations d’une
partie» et, pourrait-on ajouter, il ne suffit pas non plus que l’autre partie
nie qu'il y ait un différend. Se référant à son avis consultatif dans l’affaire
de l’Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie
et la Roumanie (C.I.J. Recueil 1950, p. 74), la Cour a déclaré que «l’exis-
tence d’un différend international demande à être établie objectivement
(Essais nucléaires (Australie c. France), arrêt, CI.J. Recueil 1974, p. 271,
par. 55).

34
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOLMANS) 146

6. Partant, si la Cour se prononce sur l’existence ou la non-existence
d’un différend juridique, elle exerce régulièrement sa fonction judiciaire.
Il est à mon avis indifférent à cet égard que le défendeur ne s’appuie pas
sur la convention de Montréal et soutienne qu'aucun différend ne l’oppose
à la Libye en ce qui concerne l'interprétation et l’application de cette
convention. Il n’est pas contesté par les Parties qu’en eux-mêmes les faits
de l’incident de Lockerbie peuvent être considérés comme constitutifs
d’un acte visé à l’article premier de la convention de Montréal, ce qui
impliquerait que cette convention pourrait être applicable à cet incident
et — dans des circonstances normales — lui serait applicable. Le défen-
deur a déclaré que cela ne signifie pas que d’autres règles du droit inter-
national ne soient pas applicables à ces faits, et qu’en portant la situation
à l’attention du Conseil de sécurité comme une menace potentielle contre
la paix et la sécurité résultant d’un terrorisme parrainé par un Etat, il a
fait fond sur les dispositions de la Charte des Nations Unies. Dans ces
conditions, la convention de Montréal ne serait pas, comme l’affirme le
demandeur, le seul instrument applicable ou exclusivement applicable.

7. La divergence d’opinions qui en résulte n’est donc pas un désaccord
abstrait quant à l’applicabilité de la convention de Montréal: il s’agit d’un
différend juridique très précis sur l’applicabilité de cette convention aux
faits mêmes de l’affaire dont la Cour est saisie. Le fait qu’en adoptant la
résolution 731 (1992) le Conseil de sécurité ait implicitement nié que la
convention fût applicable à ces faits ne peut en aucune manière restreindre
la compétence et la responsabilité propres de la Cour s’agissant de déter-
miner si, au regard du paragraphe 1 de l’article 14 de la convention de
Montréal, le différend que lui a soumis le demandeur est un différend rele-
vant du règlement judiciaire, lequel règlement lui est confié. Conclure
autrement porterait atteinte à la fonction propre de la Cour telle que
celle-ci est définie dans la Charte et le Statut. Par voie de conséquence,
la Cour est aussi compétente pour connaître des demandes de la Libye,
à savoir dire et juger que le défendeur n’a pas respecté les droits que l’ar-
ticle 7 de la convention confère à la Libye et n’a pas exécuté les obligations
que l’article 11 lui impose à lui-même, puisque telles sont les demandes
spécifiques du demandeur. La réponse à la question de savoir si la Cour
devra connaître de ces demandes spécifiques dépendra bien sûr de la
conclusion qu’elle adoptera sur la question préliminaire de l’applicabilité
de la convention eu égard aux résolutions du Conseil de sécurité.

8. La compétence de la Cour est à mon avis limitée aux questions que
je viens de mentionner et qui sont couvertes par les termes du para-
graphe 1 de l’article 14 de la convention de Montréal, c’est-à-dire les
questions de l’applicabilité et du respect ou non-respect de ce texte. En
particulier, les moyens par lesquels ce non-respect se traduit et la ques-
tion de savoir si ces moyens ne sont pas conformes à la Charte des
Nations Unies et aux règles impératives du droit international général ne
relèvent pas de la compétence de la Cour telle que celle-ci a été consen-
suellement acceptée au paragraphe 1 de l’article 14 de la convention.

9. C’est pourquoi je souscris pleinement à la conclusion de la Cour

35
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOIJMANS) 147

selon laquelle elle est compétente pour connaitre du différend entre le
demandeur et le défendeur conformément au paragraphe 1 de l’article 14
de la convention de Montréal. J’ai néanmoins exprimé certaines opinions
personnelles sur la question de la compétence parce que j’estime impor-
tant de souligner que les compétences du Conseil de sécurité et de la Cour
sont à cet égard distinctes et peuvent être nettement distinguées, et
qu’elles ne doivent pas être confondues, encore moins considérées comme
pouvant être en conflit. De même que tout Etat a le droit de porter une
situation à l’attention du Conseil de sécurité et le Conseil le droit de se
prononcer sur cette situation et de la qualifier de menace contre la paix et
la sécurité internationales, tout Etat a le droit d'introduire devant la
Cour une requête contre un autre Etat au sujet d’un différend dont il
estime qu’il relève du règlement judiciaire. C’est à la Cour et à la Cour
seulement qu’il appartient de déterminer si elle est compétente pour
connaître de la demande sur la base des dispositions juridiques applicables.

II. QUESTIONS CONCERNANT LA RECEVABILITÉ ET LE DÉFAUT D’OBJET
DES DEMANDES

10. La question de savoir si la Cour, une fois qu’elle s’est déclarée com-
pétente, doit exercer sa fonction judiciaire dans toutes les circons-
tances est une question tout à fait différente. Le défendeur a soutenu
que les droits que la Libye pourrait avoir en vertu de la convention de
Montréal sont de toute façon supplantés par les obligations que lui im-
posent les résolutions 748 (1992) et 883 (1993) du Conseil de sécurité,
qui ont été adoptées postérieurement à l'introduction de la requête de la
Libye. En conséquence, tout arrêt sur le fond serait vide de sens parce qu’il
ne serait ni applicable ni exécutable.

11. Il ne semble guère pertinent de savoir si cette exception doit être
considérée comme une exception d’irrecevabilité et rejetée en consé-
quence, puisque les résolutions en question ont été adoptées après la date
de lintroduction de la requête qui, aux termes de l’arrêt, est la seule date
pertinente aux fins d’apprécier la recevabilité de celle-ci ou de déterminer
si elle doit être qualifiée d’«exception sur laquelle le défendeur demande
une décision avant que la procédure sur le fond se poursuive» au sens du
paragraphe 1 de l’article 79 du Règlement de la Cour.

12. On peut contester qu’il soit nécessaire ou même possible de clas-
ser les exceptions préliminaires en catégories distinctes. À cet égard
S. Rosenne déclare:

«Tout ce qu’on peut déduire de l’expérience est qu’il s’agit d’une
question particulière qui doit être appréciée à la lumière de toutes les
circonstances de chaque affaire.» (S. Rosenne, The Law and Prac-
tice of the International Court of Justice, 1920-1996, 1997, p. 883.)

A cet égard, on peut aussi se reporter à l’affaire du Cameroun septen-
trional dans laquelle la Cour, commentant les divers sens attribués par les
Parties, entre autres, au terme «recevabilité», a déclaré:

36
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOIJMANS) 148

«La Cour reconnaît que, dans des contextes différents, ces termes
peuvent avoir des sens différents mais elle n’estime pas nécessaire en
Pespéce d’en examiner la signification. Aux fins de la présente espèce,
une analyse des faits tenant compte de certains principes directeurs
peut suffire pour résoudre les questions qui retiennent l’attention de
la Cour.» (Cameroun septentrional, arrêt, C.I.J. Recueil 1963, p. 28.)

13. Qu'il faille ou non distinguer les exceptions préliminaires selon des
catégories, cette analyse contextuelle est exactement ce à quoi la Cour
s’est livrée dans le présent arrêt. Tenant compte de toutes les circons-
tances de l’espèce, elle est parvenue à la conclusion que l’exception selon
laquelle les résolutions 748 (1992) et 883 (1993) du Conseil de sécurité
auraient rendu la demande libyenne sans objet est une exception qui a un
caractère préliminaire et relève des dispositions de l’article 79 du Règle-
ment de la Cour. La Cour a néanmoins conclu que cette exception n’avait
pas un caractère exclusivement préliminaire au sens du paragraphe 7 de
l’article 79 et devait, en conséquence, être examinée avec le fond.

14. Je partage cette opinion de la Cour. F’ai cependant le sentiment
qu'il y a lieu de faire des observations additionnelles étant donné que le
défendeur n’a pas nié que cette exception pouvait toucher le fond du dif-
férend. Il estime qu’il devrait être néanmoins mis fin à l’instance durant la
phase actuelle au motif que tout arrêt au fond serait dépourvu d'effet
pratique puisque la Cour ne peut faire droit aux demandes de la Libye en
raison des effets juridiques supérieurs des résolutions obligatoires du
Conseil de sécurité. Comme l’a dit le conseil des Etats-Unis:

«La Cour n’est pas tenue de se prononcer sur le bien fondé des
demandes formulées par la Libye au titre de la convention de
Montréal si elle croit, comme c’est notre cas, que ces demandes ont
été supplantées en droit positif par les décisions du Conseil, que ces
demandes soient ou non valables au regard de la convention. Rien
n’empêche la Cour de trancher l’affaire sur cette base sans avoir à
examiner plus avant les thèses développées par la Libye en vertu de
la convention.» (CR 97/19, p. 47; les italiques sont de moi.)

A cet égard, on a cité ce qu’avait déclaré la Cour dans laffaire du
Cameroun septentrional, à savoir:

«L’arrét de la Cour doit avoir des conséquences pratiques en ce
sens qu'il doit pouvoir affecter les droits ou obligations juridiques
existants des Parties, dissipant ainsi toute incertitude dans leurs rela-
tions juridiques.» (C_LJ. Recueil 1963, p. 34.)

15. On peut toutefois se demander si cette référence a l’affaire du Came-
roun septentrional est justifiée. Dans cette affaire, le raisonnement de la
Cour reposait sur l’idée qu’un arrêt sur le fond ne pourrait être effectivement
appliqué puisque la décision de l’Assemblée générale (résolution 1608 (XV))
de mettre fin à la tutelle sur le Cameroun britannique (décision qui ren-
dait l'instance sans objet entre le Royaume-Uni et la République du Came-

37
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. KOOIJMANS) 149

roun) était une mesure administrative ayant la nature d’une décision et un
caractère définitif. Une conclusion de la Cour selon laquelle des dispo-
sitions juridiques avaient été violées n’aurait pu entraîner une réparation
puisque l’Assemblée générale n’était plus compétente en ce qui concernait le
territoire par suite de la cessation de la tutelle par l’effet de la résolution 1608
(XV) et, en conséquence, l’ancienne puissance administrante ne pouvait
donner effet à aucune décision de la Cour (CI J. Recueil 1963, p. 35).

16. La référence par les Etats-Unis à la décision rendue par la Cour en
1974 dans une des affaires des Essais nucléaires, dans laquelle elle a
déclaré que «la demande présentée par l'Australie [le demandeur] ne
comporte plus d’objet» et que par conséquent «il n’y a rien à juger», est
encore moins pertinente. La Cour a ainsi conclu parce qu’elle estimait
que le différend porté devant elle n’existait plus puisque le défendeur (la
France) avait contracté unilatéralement une obligation qui satisfaisait
pleinement à la demande de l'Etat demandeur. Il faut toutefois noter que
la Cour a indiqué que l’affaire pourrait être rouverte si le défendeur
n’honorait pas son engagement (C.1.J. Recueil 1974, p. 270 et suiv.).

17. Il ressort clairement des affaires du Cameroun septentrional et des
Essais nucléaires que la Cour ne décidera qu’une demande n’a plus
objet que dans un contexte extrêmement concret. Ce sont «les circons-
tances qui se sont produites» qui amènent la Cour à juger qu’«il n’entre
pas dans la fonction juridictionnelle de la Cour de traiter des questions
dans l’abstrait, une fois qu’elle est parvenue à la conclusion qu’il n’y a
plus lieu de statuer au fond» (CI J. Recueil 1974, p. 272).

18. En l’espèce, les circonstances sont différentes: il n’y a pas de
mesure administrative ayant la nature d’une décision et un caractère défi-
nitif prise par un organe de l’Organisation des Nations Unies, et la
demande du demandeur n’a pas été satisfaite. Les résolutions adoptées
par le Conseil de sécurité en vertu du chapitre VII de la Charte peuvent
avoir des effets juridiques de vaste portée, mais elles ne sont pas irrévo-
cables ni inaltérables. Il est loisible au Conseil de sécurité, dans l’exercice
de ses fonctions, de les confirmer, de les révoquer ou de les modifier, et on
ne peut en conséquence les qualifier de «définitives» même si, pendant la
période où elles sont en vigueur, elles peuvent déterminer les droits et
obligations des Etats Membres, leurs dispositions Pemportant sur les
droits et les obligations que ces Etats peuvent avoir en vertu d’autres trai-
tés. Il est généralement admis que le Conseil de sécurité est pleinement
compétent en vertu du chapitre VII pour constater qu’une situation de
fait constitue une menace contre la paix et la sécurité internationales et
qu’il peut prendre les mesures juridiquement obligatoires nécessaires
pour parer à cette menace, mais qu’il n’est pas compétent pour dire le
droit, et l’on a contesté que le Conseil de sécurité puisse modifier le droit
lorsqu'il l’applique à un ensemble de faits particuliers (voir, par exemple,
Malcolm Shaw, «The Security Council and the International Court of
Justice: Judicial Drift and Judicial Function», dans A. S. Muller et
autres, dir. publ., The International Court of Justice — Its Future Role
after Fifty Years, 1997, p. 219 et suiv.).

38
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOIJMANS) 150

19. Comme les résolutions 748 (1992) et 883 (1993) du Conseil de sécu-
rité ont tranché les questions en cause avec autorité mais non définitive-
ment et pour une période indéfinie, la Cour a a juste titre conclu que
Pexception des défendeurs selon laquelle les demandes libyennes ont été
privées de tout objet (sont devenues «moot») n’a pas «un caractére ex-
clusivement préliminaire» et serait examinée avec le fond. Ce faisant, la
Cour agit conformément à sa fonction telle que celle-ci est définie à Par-
ticle 38 de son Statut, à savoir «régler conformément au droit internatio-
nal les différends qui lui sont soumis», tout en respectant pleinement les
compétences qui sont celles du Conseil de sécurité en vertu de la Charte.

20. Il est à mon avis essentiel aux fins de ce que M. Lachs a appelé
«une interaction fructueuse» entre ces deux principaux organes de l’Orga-
nisation des Nations Unies de distinguer soigneusement entre les fonc-
tions propres au Conseil de sécurité et celles propres à la Cour. Ces
fonctions sont complémentaires et, en ce sens, peuvent se soutenir mutuel-
lement.

III. OBSERVATIONS FINALES

21. On peut faire une observation finale. Le défendeur a invoqué la
notion d’«économie judiciaire» lorsqu'il a demandé qu'il soit mis fin à
laffaire dans sa phase préliminaire. Il a prévenu que la procédure quant
au fond serait longue, difficile et extrêmement complexe, et a ajouté que
cette procédure

«serait en outre tout à fait dépourvu[e] d’objet si, en fin de compte, la
Cour venait 4 conclure que la Libye devait se soumettre aux décisions
du Conseil et livrer les deux individus accusés afin que ceux-ci puissent
être jugés aux Etats-Unis ou au Royaume-Uni ... Il relève clairement
du pouvoir de la Cour d’éviter d'effectuer un examen inutile de cer-
taines questions plus complexes de droit et de fait sans incidence».
(Exceptions préliminaires des Etats-Unis d'Amérique, p. 112-113.)

On ne peut exclure que tel puisse être effectivement le cas, bien que cela
ne soit aucunement certain comme cela l’était dans l’affaire du Cameroun
septentrional.

22. L'économie judiciaire peut toutefois jouer au détriment de l’oppor-
tunité judiciaire, qui appelle une délicate mise en balance des intérêts de
toutes les parties au différend. A cet égard, ce qu’a dit M. Read dans son
opinion dissidente dans l’affaire de l’Anglo-Iranian Oil Co. mérite d’être
rappelé:

«Il m’est impossible de méconnaître la grave injustice que cause-
rait à un Etat demandeur un arrêt qui admettrait une exception
d’incompétence et refuserait d’autoriser un prononcé sur le fond,
tout en tranchant en même temps, à l’encontre de l’Etat demandeur,
un important point de fait ou de droit faisant partie du fond. Le
refus d’autoriser un jugement du différend aurait pour effet de ren-

39
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. KOOIMANS) 151

voyer l'Etat demandeur et l’Etat défendeur à d’autres mesures juri-
diques ou politiques, en vue de régler le différend. Au moment de
rechercher une autre solution au différend, ni le demandeur ni le
défendeur ne devraient être placés dans un état d'infériorité à la suite
d'une décision sur un point de fait ou de droit touchant le fond.»
(C.LJ. Recueil 1952, p. 149; les italiques sont de moi.)

23. On ne peut certainement pas prévoir que d’autres solutions, par
exemple sur la base de suggestions faites par des organisations régionales
ou d’autres groupements internationaux ou nationaux, seront trouvées
et, pour le moment, cela peut méme sembler improbable, mais on ne peut
non plus l’exclure. La Cour ne doit pas être perçue comme faisant obs-
tacle 4 d’éventuels efforts de conciliation.

{Signé) P. H. Kooumans.

40
